IN THE SUPREME COURT OF THE STATE OF NEVADA


                 JOHN ELVIN TURNER,                                     No. 67943
                 Petitioner,
                 vs.
                 THE EIGHTH JUDICIAL DISTRICT
                 COURT OF THE STATE OF NEVADA,
                                                                           FILED
                 IN AND FOR THE COUNTY OF                                  JUL i 2 2016
                 CLARK,
                 Respondent.



                                      ORDER DISMISSING PETITION

                              This pro se petition was docketed in this court on January 22,
                 2015, without payment of the requisite filing fee. On February 17, 2015,
                 petitioner submitted a motion for an order to waive Supreme Court filing
                 fee. On February 3, 2016, this court issued an order directing petitioner to
                 submit an affidavit in support of his motion within 30 days or the petition
                 would be dismissed.' To date, petitioner has not paid the filing fee.
                 Accordingly, cause appearing, the motion is denied and this petition is
                 dismissed.
                              It is so ORDERED.

                                                            CLERK OF THE SUPREME COURT
                                                            TRACE K LINDEMAN

                                                            By:   %SULU
                       'The order entered on February 3, 2016, was returned as
                 undeliverable by the United States Postal Service.


 SUPREME COURT
      OF
    NEVADA


CLERK'S ORDER

 (0) 1Q47
                 cc: John Elvin Turner
                       Attorney General/Carson City
                       Eighth District Court Clerk




 SUPREME COURT
            OF
      NEVADA



CLERK'S ORDER

 (0)-]947